PER CURIAM.
This is an appeal from an order vacating an earlier final summary judgment. The order was entered in response to a motion filed pursuant to rule 1.540, Florida Rules of Civil Procedure. The applicable subsection of the rule has not been specified. The ostensible reason for entry of the order is that one of the original defendants was unintentionally omitted from the final summary judgment. There is no evidentiary support in the record for that proposition. It rests, instead, on the argument of counsel and the recollection of the trial court judge. That is an insufficient basis for vacating an otherwise final judgment. Lee v. Chung, 528 So.2d 1313 (Fla. 2d DCA 1988). Even if there had been a sufficient evidentiary showing, however, the more appropriate remedy would have been to add the unintentionally omitted party by an order nunc pro tunc the final judgment, rather than vacating that final judgment and disturbing vested interests.
REVERSED AND REMANDED.
HERSEY, GUNTHER and POLEN, JJ., concur.